DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits for application 17/676,955.  Claims 1-2 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010/141682 A1.

Regarding Claim 1, WO 2010/141682 A1 discloses a vehicle drive device, comprising: a first power source; a second power source; a first output shaft that is connected to the first power source and outputs power to one of front wheels and rear wheels; a second output shaft that outputs power to the other of the front wheels and the rear wheels; a differential mechanism provided with a first rotating element, a second rotating element, and a third rotating element; and a control device, wherein: in the differential mechanism, the first rotating element is connected to the second power source, one output shaft of the first output shaft and the second output shaft is connected to the second rotating element, and the other output shaft of the first output shaft and the second output shaft is connected to the third rotating element via a disconnection-connection mechanism so as to be disconnectable and connectable, and the third rotating element is selectively fixed to a fixing member through engagement of an engaging element; and the control device is configured to place the disconnection-connection mechanism in a connected state in which the disconnection-connection mechanism connects the other output shaft and the third rotating element when a first traveling mode in which a vehicle travels in a four-wheel drive state using at least the power output from the first power source is set, place the disconnection-connection mechanism in a disconnected state in which the disconnection-connection mechanism disconnects the other output shaft from the third rotating element and engage the engaging element when a second traveling mode in which the vehicle travels in a two-wheel drive state using the power output from the second power source is set.  (Note, Applicant’s Admission of Prior Art (AAPA) in paragraphs [0003]-[0004] states that each of the above limitations are disclosed in WO 2010/141682 A1 and therefore a detailed claim mapping has not been provided)
In addition to the above limitations, WO 2010/141682 A1 discloses the remaining features of Claim 1 including the control device configured to disengage the engaging element, execute synchronous control in which rotational speeds of the other output shaft and the third rotating element are synchronized with each other by the second power source, and switch the disconnection-connection mechanism from the disconnected state to the connected state when the second traveling mode is switched to the first traveling mode (see paragraph [0040], “AWD mode can also be selected at any speed in the FWD or the RWD mode…controller 30 controls motor/generator 22 for synchronization to second input shaft 62 [directly connected to output shaft 56]…instruct second mode clutch 92 to disengage front output shaft 56 from ground 100”).

Regarding Claim 2, WO 2010/141682 A1 discloses the one output shaft (42) is the second output shaft, and the other output shaft (56) is the first output shaft; and the control device is configured to cause the power output from the first power source to be transferred to the first output shaft after the disconnection-connection mechanism is placed in the connected state when the second traveling mode is switched to the first traveling mode (see Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HORIE et al. (US 2017/0182886 A1) discloses a four-wheel drive control system (see Fig. 1).
EKONEN et al. (US 2014/0100077 A1) discloses an AWD vehicle (see Figs. 1 and 4).
MITA (US 2013/0220722 A1) discloses a four-wheel drive control unit (see Figs. 1 and 7).
MUELLER et al. (US 2012/0077633 A1) discloses a hybrid electric transfer case (equivalent to WO 2010/141682 A1).
FORSYTH (US 5,885,182) discloses a four-wheel drive transmission (see Figs. 2 and 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655